Citation Nr: 1212446	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  06-32 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for skin disability, to include as due to herbicide exposure.  

2.  Entitlement to service connection for progressive muscular atrophy of the upper extremities.

3.  Entitlement to service connection for arthritis, right upper extremity.

4.  Entitlement to an increased rating for residuals, shell fragment wound, left upper extremity with scar and degenerative joint disease of the left acromioclavicular (AC) and glenohumeral joints, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for residuals, shell fragment wound, retained foreign bodies, right forearm, currently rated 10 percent disabling.

6.  Entitlement to an increased rating for residuals, shell fragment wound, scar, right forearm, currently rated 10 percent disabling.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966, and from August 1967 to April 1972.

This matter came to the Board of Veterans' Appeals (Board) from a July 1999 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a compensable disability rating for service-connected residuals, shell fragment wounds, upper extremities, and denied entitlement to service connection for chloracne, progressive muscular atrophy, upper extremities, and arthritis, upper extremities.  A notice of disagreement was filed in May 2000.  In a February 2001 rating decision, the RO assigned a 10 percent disability rating to residuals, shell fragment wounds, right forearm, and assigned a 10 percent disability rating to residuals, shell fragment wounds, scar, right forearm.  The Veteran's service-connected residuals, shell fragment wounds, left upper extremity, remained noncompensably disabling.  In a March 2002 rating decision, the RO readjudicated and denied the service connection claims.  A statement of the case was issued in June 2003, and a substantive appeal was received in August 2003.  In April 2009, the RO assigned a 10 percent disability rating to residuals, shell fragment wound, left upper extremity with scar and degenerative joint disease of the left acrominoclavicular and glenohumeral joints, effective January 8, 2002.  This constituted a partial grant of service connection for arthritis, upper extremities, and the issue has been recharacterized as arthritis, right upper extremity.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned and has not been assigned during the entire appellate period.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran testified at a Board hearing in August 2009; the transcript is of record.  This matter was remanded in January 2010.

The Board notes that the issues of entitlement to a higher initial rating for posttraumatic stress disorder, and entitlement to service connection for limitation of motion of right forearm, limitation of motion of left upper extremity, porphyria cutanea tarda, chronic psychological sexual dysfunction, hepatitis, tumors of the face and neck, chronic dysentery, intramural tumor, and soft tissue sarcoma, are not in appellate status, as the Veteran failed to file a timely substantive appeal in response to the March 2004 statement of the case.  The Board also notes that the issues of entitlement to service connection for diabetes mellitus with erectile dysfunction, and migraine headaches are not in appellate status as the Veteran failed to file a timely notice of disagreement with the January 2005 RO denial.

The issue of entitlement to arthritis, right upper extremity, is Remanded to the RO via the Appeals Management Center(AMC) in Washington D.C.  The Veteran will be notified if any further action is required on his part.


FINDINGS OF FACT

1.  A skin disability, to include acne vulgaries, hydradenitis suppurativa, and cellulitis of the scalp, was not manifested during service, and any current skin disability, to include acne vulgaries, hydradenitis suppurativa, and cellulitis of the scalp, is not otherwise related to the Veteran's active service, to include exposure to herbicides.

2.  Progressive muscular atrophy is not shown.

3.  The residuals of the shell fragment wound to the right forearm is moderately disabling, and manifested by pain without compensable limitation of motion. 

4.  The Veteran's scar to right forearm is not manifested by an area or areas exceeding 12 square inches.

5.  For the period prior to January 8, 2002, the Veteran's scars, left upper extremity, are not manifested by objective findings of tenderness or pain, and did not cause limitation of motion.

6.  For the period from January 8, 2002, the residuals, shell fragment wound, left upper extremity, are moderately disabling, and manifested by pain and arthritis without compensable limitation of motion.  


CONCLUSIONS OF LAW

1.  A skin disability, to include acne vulgaries, hydradenitis suppurativa, and cellulitis of the scalp, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Progressive muscular atrophy was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for a rating in excess of 10 percent for residuals of shell fragment wound to right forearm are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.55, 4.56, 4.73, Diagnostic Code 5309; 38 C.F.R. § 4.71a, Diagnostic Codes 5301, 5303, 5307, 5308, 5309 (2011). 

4.  The criteria for a disability rating in excess of 10 percent for residuals of scar, right forearm, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (2002, 2011).

5.  For the period prior to January 8, 2002, the criteria for a compensable disability rating for residuals of scars, left upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (2002).

6.  For the period from January 8, 2002, the criteria for a rating in excess of 10 percent for residuals, shell fragment wound, left upper extremity with scar and degenerative joint disease of the left AC and glenohumeral joints, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.55, 4.56, 4.73, Diagnostic Code 5309; 38 C.F.R. § 4.71a, Diagnostic Codes 5301, 5303, 5307, 5308, 5309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The initial July 1999 rating decision was issued prior to enactment of the VCAA.  Thereafter, in February 2001, the RO issued a VCAA letter, and readjudicated the increased rating claims in a February 2001 rating decision and readjudicated the service connection claims in a March 2002 rating decision.  Thereafter, another VCAA notice was issued in October 2006.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claims of service connection and for increased ratings, and what information and evidence must be submitted by the claimant, and the information and evidence that will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In May 2008, additional notice was issued to the Veteran which included notice of the evidence necessary to support a disability rating and effective date with regard to his service connection claim, and the evidence necessary to support an effective date with regard to his increased rating claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Collectively, the notices provided sufficient notice to the Veteran with regard to his claims.

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In May 2008, the Veteran received notice in compliance with Vazquez.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the January 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and post-service VA and private treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran underwent VA examinations in April 2010 pertaining to his service connection claims.  The Veteran underwent VA examinations in January 1999, January 2002, November 2006, and April 2010 pertaining to his increased rating claims.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the skin and progressive muscular atrophy service connection and increased rating issues in appellate status.


Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Skin disability

The Veteran has claimed entitlement to service connection for skin disabilities such as chloracne, acne vulgaries, hydradenitis suppurativa, and cellulitis of the scalp, to include as directly related to active service and due to herbicide exposure.  In an August 1998 statement in support of his claim, he asserted that he had chloracne all over his body due to herbicide exposure.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  

The Veteran has submitted no medical evidence or lay evidence that chloracne or other acneform disease consistent with chloracne manifested within a year after his last date of exposure to herbicides.  The Veteran served in Vietnam from May 1965 to April 1966 during his first period of service, and served in Vietnam from September 1970 to October 1971 during his second period of service.  He separated from his second period of service in April 1972.  The evidence of record reflects that there are no subjective complaints of any skin problems until the late 1970's and, in any event, chloracne or other acneform disease consistent with chloracne has never been diagnosed.  

Based on the above, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application for acne vulgaries, hydradenitis suppurativa, and cellulitis of the scalp.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable with regard to these skin disabilities.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Accordingly, the Board has reviewed the evidence of record to determine if service connection on a direct basis is warranted.  In that regard, the Board notes that the Veteran's service treatment records are completely void of any complaints or diagnoses related to any skin problems, to include chloracne.  A June 1966 Report of Medical Examination reflects that the Veteran's 'head, face, neck and scalp' and 'skin, lymphatics' were clinically evaluated as normal.  An October 1968 Report of Medical Examination reflects that the Veteran's 'head, face, neck and scalp' and 'skin, lymphatics' were clinically evaluated as normal.  An April 1972 Report of Medical Examination conducted for separation purposes reflects that the Veteran's 'head, face, neck and scalp' and 'skin, lymphatics' were clinically evaluated as normal.  

A March 1980 VA neuropsychiatric examination report reflects that the Veteran gave a history of a loss of facial hair.  No diagnosis was rendered.

A January 1984 private treatment record reflects complaints of itching in groin to legs, arms, and ear lobe.  The assessment was flea bites.

A March 1985 private treatment record reflects complaints of rash on face and a questionable assessment of dermatitis.

A May 1985 private treatment record reflects that the Veteran sought follow-up treatment for facial rash and the assessment was recurrent impetigo.  

Thereafter, treatment records dated from 1985, through the 1990's and 2000's reflect ongoing treatment for recurrent impetigo, dermatitis, staph pustuloses, alapecea, and seborrhea quiescent.  

A January 1999 VA examination report reflects the Veteran's complaints of constant itching, pain and rash in the skin involving the face, and itching all over his body, especially in area exposed to the sun.  He stated his belief that this was due to herbicide exposure.  The diagnosis was subjective recurrent itching of the skin, and no objective findings of the skin.  

A January 2002 VA examination report reflects the Veteran's complaints of constitutional symptoms of joint condition described as severe recurrent skin rash disorder all over his body.  There was no diagnosis rendered.  

In September 2003, the Veteran underwent a VA Agent Orange examination.  The Veteran complained of a skin rash on his face since the 1970's.  On examination of the skin, there was no evidence of a rash.  The assessment was skin rash.  

In April 2010, the Veteran underwent a VA examination.  The Veteran first noticed skin problems beside his nose in 1979.  He did not have this problem during his military service.  He gets a slight pustule then it will break.  The skin color beside his nose is very minimally pink colored and would not be noticeable unless called to attention by the patient.  It does not hurt, have discharge, get inflamed, or flare.  There is nothing that makes it better or worse.  It does not have an effect on his job or daily life.  This skin problem is superficial and not adherent to underlying tissue.  Upon physical examination, the examiner diagnosed dermatitis, not otherwise specified, minimally present on exam today, not present during his military service, not related to Agent Orange, and not service-connected.  The examiner opined that the Veteran's skin rash less likely as not had its onset or is related to military service including Agent Orange exposure.  The examiner's rationale was that the Veteran's rash did not appear until years after his Vietnam service and is not consistent with Agent Orange exposure.  The rash is minor and would not be noticed except by the patient.  This does not appear to be chloracne.  

As detailed, a skin disability was not shown in service, and the post-service evidence of record reflects the Veteran's contentions that a skin disability manifested in the late 1970's and the post-service medical evidence of record reflects that a skin disability manifested in the mid-1980's.  The Veteran's claim that a skin disability manifested in the late 1970's is credible; this was several years after separation from service, and there is no medical evidence on file to support that any manifestations are due to service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's skin disability manifested during service or that it is otherwise related to his active service.  

The Veteran asserts that his skin disability is due to herbicide exposure during service.  As detailed, the Veteran served in Vietnam during his period of honorable service during the applicable time period, and he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, as discussed hereinabove his skin disability does not trigger the regulatory provisions for presumptive service connection due to exposure to Agent Orange.  38 C.F.R. § 3.309(e).  The Veteran has not otherwise submitted any evidence in support of his assertion that his skin disability is due to herbicide exposure.

Likewise, the Veteran was afforded a VA examination in April 2010, and the VA examiner interviewed and examined the Veteran, and reviewed and summarized the in-service findings and post-service record, and opined that the Veteran's current skin disability is not due to service or herbicide exposure.  The opinion of the April 2010 VA examiner leads to a finding that the Veteran's skin disability is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no opinion to the contrary.

In a November 2003 statement from the Veteran, he asserted that the physician who performed the August 2003 Agent Orange VA examination concluded that the Veteran incurred "SEVERE" exposure to the residuals of herbicides during his service in Vietnam, and that as a result of his exposure to herbicides he was diagnosed with skin rash.  The August 2003 VA examination report reflects the acknowledgement of herbicide exposure and the Veteran's complaint of a skin rash; however, such report does not reflect the examiner's opinion that his skin rash was due to herbicide exposure.  While the Veteran is competent to relay what a doctor told him, the Board does not find it likely that the physician would gratuitously offer this opinion without explaining the rationale or at least reducing it to writing.  Hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to be relied upon.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, while acknowledging that VA examiners have noted the Veteran's contentions that his condition is due to herbicide exposure none of the examiners have offered independent, objective opinions as to such assertions.  A transcription of lay history unenhanced by any additional medical comment by the examiner does not constitute competent medical evidence.  Moreover, a Veteran's subjective complaint is also not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Notwithstanding this, the clinical studies on the possible relationship between herbicide exposure and manifested disabilities are inadequate to suggest a relationship.  There is otherwise no medical evidence on file relating the Veteran's skin disability to herbicide exposure during service.  

The Board has considered the Veteran's contention that a relationship exists between his skin disability and his service, to include his belief that his skin disability is due to exposure to herbicides in service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's lay contentions that his skin disability is due to service, to include exposure to herbicides.  The Veteran has admitted that his skin disability did not manifest in service, but rather his claim is based on the assertion that exposure to herbicides caused his skin disability.  But the Veteran is not competent to offer an opinion as to the etiology of his skin disability and any contributing factors, as he does not have the requisite medical expertise.  Thus, the Veteran is not competent to offer an opinion that his skin disability is due to herbicide exposure.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d. at 1377.  In this case, the Veteran does not meet the burden of presenting evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements, because as a layperson he is not competent to offer medical opinions.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing skin symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus his statements regarding causation are not competent.

As the Veteran's skin disability was not shown in service, and the records contain no suggestion of a causal link between his skin disability and active service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claim of service connection.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Progressive muscular atrophy of upper extremities

The Veteran contends that he is suffering from progressive muscular atrophy of the upper extremities due to his service-connected residuals, shell fragment wound, right forearm; and, residuals, shell fragment wound, left upper extremity.  He asserts that he has progressive muscular atrophy of the right forearm and left upper extremity.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A November 2007 VA evaluation of the upper extremities revealed no evidence of atrophy or asymmetry.  There was no tenderness to palpation.  Manual muscle testing revealed 5/5 strength throughout including the hand intrinsic muscles bilaterally.

In April 2010, the Veteran underwent a VA examination.  He complained of flare-ups of residual muscle injury in the left and right shoulders, and right forearm.  The examiner noted that the Veteran injured his right forearm in an in-service motorcycle accident, suffering lacerations of the right hand, right forearm, and left shoulder but nothing was broken.  He had no physical therapy.  The examiner noted that there were no muscles destroyed or injured.  The muscles of his plantar surface of his left forearm was injured.  He had shrapnel in his left deltoid without complications.  Upon physical examination, the examiner determined that there was no evidence of progressive muscular atrophy.  The examiner commented that right forearm muscles have normal movement and there is no erythema or induration.  X-rays showed no on-going condition.  The Veteran's complaints were not matched by physical examination or testing.  

A July 2011 addendum opinion reflects that the Veteran's complaints of progressive muscle atrophy of the bilateral shoulders is less likely than not related to his military service, as examination does not show progressive muscle atrophy of the bilateral shoulders.

In the absence of proof of a current disability of a progressive muscular atrophy, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A veteran's belief that he is entitled to some sort of benefit simply because he had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  The Veteran has not otherwise submitted evidence showing that he has progressive muscular atrophy of the upper extremities.  In the absence of any competent evidence of progressive muscular atrophy, the Board must conclude the Veteran does not currently suffer from such a disability.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In the case of progressive muscular atrophy, this is not readily observable by medical experts much less lay persons, without appropriate testing.  The Veteran is not competent to diagnose progressive muscular atrophy or to determine its cause.  In summary, as there is no evidence of record reflecting a current disability of progressive muscular atrophy of the upper extremities, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for progressive muscular atropy of the upper extremities.

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Service treatment records reflect that in October 1965, the Veteran incurred shell fragment wounds to the right lower arm and left shoulder, left lower arm.  

A March 1980 VA examination report reflects that in the right forearm laterally and at the distal 3rd was a one inch scar adherent to underlying flexor extensor tendons of the thumb.  No retained metal fragments were found.  There was a normal wrist movement at 70 degree dorsiflexion, 80 degree palmar flexion, 20 degree radial deviation, 45 degree ulnar deviation.  There was no overt muscle injury as this was a shrapnel wound scar.  There were punctuate 1/4 inch scars, one in the distal 3rd of the dorsal left forearm and also at the insertion of the deltoid in the brachium laterally on the left.  Range of movement of the left upper extremity joints were full and free.  Muscular development was normal.  

In an April 1980 rating decision, service connection was established for residuals shell fragment wound injury, scar, right forearm, rated noncompensably disabling pursuant to Diagnostic Code (DC) 7899, and shell fragment wound scars, left upper extremity, rated noncompensably disabling pursuant to DC 7899.  

In August 1998, the Veteran filed an increased rating claim.  

In January 1999, he underwent a VA examination.  The Veteran complained of tingling and numbness, both left and right hands.  He also reported having difficulty picking up things.  He reported abnormal sensation all over the body which he believes is due to multiple scrap metal fragments throughout his body.  He stated that he cannot grasp things and has a poor grip.  He reported problems with his shoulders, and stated that his condition involves both his upper limbs from the shoulder joint to the tip of both hands.  On physical examination, examination of the skin showed multiple scars.  He had a round 1 centimeter diameter scar on the posterior aspect of the left upper arm.  He had multiple scars measuring 2 centimeters in diameter on the anterior aspect of the left shoulder joint.  He had a small, about .5 centimeter in diameter, scar on the anterior aspect of the left arm.  There was a heeled, linear 5-inch surgical scar in the right iliac fossa.  The scars did not involve bone or muscle.  There was no keloid formation.  There was no tenderness or adherence.  There was no elevation or depression.  There was hypertrophic, round 2-inch diameter scar on the anterior aspect of the right arm.  This scar seemed to involve flexor ligaments and tendons.  It is tender but no inflammation.  There was no keloid formation.  On physical examination of the joints (shoulders, elbows, wrists), there was not heat, redness, effusion, swelling, drainage, or instability.  Examination of the muscles showed that the wound on the right arm involved flexor tendons as mentioned above.  There was no evidence of muscle herniation.  There was no evidence of bone damage or even joint damage.  There was no evidence of nerve damage.  The muscles involved were the shoulder extrinsic and intrinsic muscles, flexors of the elbow and extensors.  The strength of the muscle groups was estimated to be 4.  This meant the muscle groups can move the joint independently, but limitation by pain and weakness.  There was limitation of motion in the shoulder joints due mainly to pain.  The rest of the range of motion in the rest of the upper limbs was within normal limits.  Neurological examination of the upper extremities showed power within normal limits and muscle power was 5/5.  Sensation was intact.  Deep tendon reflexes in the biceps, triceps, and brachioradialis were within normal limits.  X-ray of the right forearm revealed two metallic foreign bodies in the soft tissues of the distal right forearm; however, the bones and joints were normal.  The examiner diagnosed left forearm, left shoulder, right upper limb multiple scars due to shell fragment with residual scars.  There was no evidence of muscular atrophy or arthritis of the right forearm.  

In a July 1999 rating decision, the RO continued the noncompensable evaluations pursuant to DC 7805.  In a February 2001 rating decision, the RO assigned a 10 percent disability rating to residuals, shell fragment wound with retained fragments, right forearm pursuant to DC 5307, and a 10 percent rating for residuals, shell fragment wound, scar, right forearm, pursuant to DC 7804.  The rating decision code sheet reflects that a separate noncompensable rating remained in effect for residuals, shell fragment wound, scars, left upper extremity, pursuant to DC 7805.  

In January 2002, the Veteran underwent a VA examination.  The Veteran complained of tingling and numbness of the left hand secondary to the shell fragment wounds.  He reported loss of grip and strength affecting his left hand.  He complained of severe pain in the lower left neck area, both elbows, severe protrusion and pain in the left neck.  He additionally has weakness, stiffness, recurrent subluxation, swelling, inflammation, instability, dislocation, locking, fatigue, lack of endurance, and popping.  His symptoms are constant and distressing, occurring daily and lasting for hours.  He stated that both elbows are painful, swollen and severely affect his daily activities.  He has limitation of motion affecting his entire left upper extremity.  The Veteran reported muscle involvement affecting the area of his left upper arm.  He stated that he has bone involvement with multiple fragment and shrapnel residuals permanently embedded in his left upper arm.  He has difficulty moving his left shoulder and left arm secondary to the muscle injury.  He additionally has limitations due to muscle fatigue.  Upon physical examination, there was a 2.0 x .5 centimeters right medial forearm scar with retraction/adherence.  There is a second scar of the left forearm measuring 5 x 2 centimeters which was not complicated, and a .5 centimeter on the left distal forearm.  The scars were consistent with entry wounds.  On further examination, there appeared to be no sensitivity, tenderness, or keloid formation.  There was no evidence of muscle involvement or muscle herniation.  There was no evidence of tendon, bone, joint, or nerve damage.  Appearance of both shoulders revealed protrusion/exostosis of both shoulders and left anterior sterna region.  There was no heat, redness, swelling, effusion, drainage, abnormal movement, instability, or weakness.  Appearance of the elbows was within normal limits.  There was no heat, redness, swelling, effusion, drainage, instability, or weakness.  There was no evidence of fatigue, weakness, lack of endurance, or incoordination at this examination.  There were no constitutional signs of arthritis.  Left forearm x-rays were negative with no radiopaque foreign body or abnormal soft tissue calcifications.  Right forearm x-rays showed radiopaque foreign body that projects in the soft tissues of distal right forearm and presumed to not represent artifact.  No acute fracture or subluxation was identified.  X-rays of the right and left elbows were negative for fractures, subluxation, effusion, or abnormal calcifications.  The examiner diagnosed mild degenerative changes at the right AC joint and minimal degenerative changes of the left AC joint.  There were additional findings of slight prominence of cortex near deltoid insertion on the right with findings of metallic density projecting over the lateral aspect of the mid humeral cortex near the deltoid insertion on the left.  In the left arm, there were shell fragment wounds with retained fragment (metallic density) and scars of the left arm.  In the right arm, there was shell fragment wound of the right forearm with retained fragment of distal forearm, right elbow scar and pain on movement.  There was a diagnosis of scars of left arm.  For scars of the right arm, there was moderate adherence.  

In November 2006, the Veteran underwent a VA examination.  The Veteran complained of persistent functional impairment manifested by pain in both arms, loss of strength in right hand, limitation of motion and flexion of both forearm, and persistent redundant tingling in right hand.  Upon physical examination, there was a level scar present at the right forearm round scar diameter 1 centimeter, left forearm small wound .5 x 2 centimeters, left shoulder round scar diameter 1 centimeter.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  The muscle groups involved were shoulder extrinsic muscles and elbow extensor muscles.  There was no muscle wound present.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination.  For muscle group others, strength was graded at 5/5.  For muscle group I, VI, strength was graded at 4/5.  The muscle injury affects the particular body part function it controls.  He has muscle weakness and drops objects.  There was no muscle herniation.  The muscle injury does not involve any tendon, bone, joint or nerve damage.  Examination of the right humerus, left humerus, right radius ulna, and left radius and ulna were all within normal limits.  Range of motion of the elbow joints was normal.  On the right, joint function was additionally limited by pain after repetitive use.  The joint function was not additionally limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  On the left, joint function was additionally limited by pain after repetitive use.  The joint function on the left was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  The above additionally limit the joint function by zero degrees.  Range of motion of the wrists were normal, with no loss of joint function after repetitive use.  A left humerus x-ray showed small pieces of shrapnel.  The right radius and ulna x-ray reported showed pieces of metal times 2 in the soft tissues of the distal right forearm.  The left shoulder x-rays showed degenerative arthritic changes, with mild degenerative joint disease of the left AC and glenohumeral joints and small pieces of shrapnel.  There was no change in the diagnosis shell fragment wound with scar, right forearm.  There was subjective pain and loss of strength, and objective radiographic findings and weakness on physical examination.  There was no change in diagnosis of shell fragment wound with scars, left upper extremity (shoulder).  There was subjective pain left shoulder and objective radiographic finding and weakness of physical examination.  The examiner opined that there was loss of strength and pain in left shoulder and right forearm.  

In an April 2009 rating decision, the RO assigned a 10 percent disability rating to residuals, shell fragment wound, left upper extremity with scar and degenerative joint disease of the AC and glenohumeral joints, pursuant to 38 C.F.R. § 4.73, DC 5301, effective January 8, 2002.

In April 2010, the Veteran underwent a VA examination.  The Veteran reported a flare-up of residual of muscle injury in the shoulders and right forearm.  It was noted that no muscles were destroyed/injured by the shell fragment wounds.  The muscles of his left plantar surface of his left forearm were injured.  He had shrapnel in his left deltoid without complications.  There was no injury of the bones, nerves, or vascular.  His left deltoid and left forearm hurt on occasion.  With regard to the left deltoid and right forearm scars, they do not affect him, just the joint movements.  The left deltoid and right forearm scars themselves are not painful or itching.  The left deltoid and right forearm scars are superficial and not adherent to underlying tissue.  There is no induration or discharge.  There is no skin breakdown over the left deltoid or right forearm scars.  The left deltoid and right forearm scars do not cause limitation of motion or function.  On physical examination, there was a scar on the right medial forearm 1 inch long and 1 inch wide that deepens as he flexes his arm.  Some hyperpigmentation without induration or adherence to underlying tissue.  This scar was superficial.  This scar was not painful on examination.  Neither shoulder was scarred.  The left deltoid scar was not visible on examination.  There was no tissue loss, just the one scar.  The muscle groups penetrated were the left deltoid and right forearm dorsum.  The scar had no sensitivity and tenderness was minimal.  There were no adhesions or tendon damage.  There was no bone, joint or nerve damage.  Muscle strength was 5/5.  There was no muscle herniation.  Muscle contractions were palpable.  The examiner diagnosed right forearm superficial scar caused by grenade fragment, healed, with associated pain according to Veteran.  Examination and x-rays do not show an ongoing problem consistent with the Veteran's level of complaint.  There was no muscle damage involvement.  There was no muscular atrophy, right forearm muscles have normal movement and there was no erythema or induration.  The examiner diagnosed left deltoid superficial scar caused by grenade fragment, removed, healed, without sequelae or residual scar.  There was no visible wound and no current inflammation or induration.  The area was healed.  No fragments were seen on x-ray.  There was no muscle damage involvement.  Bilateral shoulder degenerative joint disease and limited range of motion was diagnosed, but the examiner stated that this was not due to residuals, shell fragment wounds.  

Right forearm

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

The criteria for rating muscle injuries is covered under 38 C.F.R. §§ 4.55, 4.56, and 4.73.  Muscle injury ratings are not to be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  The skeletal muscles of the body are divided into muscle groups.  38 C.F.R. § 4.55(b).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  The cardinal signs and symptoms of muscle disability are described in 38 C.F.R. § 4.56(c):  loss of power; weakness; lowered threshold of fatigue; fatigue-pain; impairment of coordination; and uncertainty of movement. 

Disabilities are classified as slight, moderate, moderately severe or severe under diagnostic codes 5301 to 5323.  38 C.F.R. § 4.73.  These terms are described in 38 C.F.R. § 4.56(d).  A slight disability of muscles stems from a simple wound of a muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i).  It heals with good functional results, is superficial, results in minimal scarring and shows no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1)(i)-(iii).  There are no cardinal signs of muscle disability.  38 C.F.R. § 4.56(d)(1)(ii). 

For moderate disability, the type of injury is "through and through" or deep and from a single bullet; without explosive effect, residual debridement or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  The record of moderate disability would show one or more of the cardinal signs and symptoms of muscle disability; particularly the low threshold of fatigue.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings are entrance and exit scars, loss of fascia or muscle substance, and lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii). 

Characteristics of moderately severe disability include: a deep penetrating wound; prolonged infection:  debridement; prolonged treatment for wound; evidence of inability to keep up with work requirements; entrance and exit scars through one or more muscle groups; loss of deep fascia; and impacted strength and endurance.  38 C.F.R. § 4.56(d)(3).  

Characteristics of severe disability include all of the above plus: evidence of wounds due to large or multiple missiles; shattering bone fracture; extensive debridement; prolonged infection; intramuscular binding and scarring; consistent complaint of cardinal signs; marked scars; obvious loss on palpation; abnormal contraction; X-ray evidence of multiple scattered foreign bodies; adhesion of scars; atrophy; adaptive contraction of an opposing group of muscles, etc.  38 C.F.R. § 4.56(d)(4). 

For the forearm, the pertinent muscle groups under 38 C.F.R. § 4.73 include Group VII under DC 5307 pertaining to flexion of wrist and fingers and muscles arising from internal condyle of humerus; Group VIII under DC 5308 pertaining to extension of wrist, fingers, and thumb; abduction of thumb and muscles arising mainly from external condyle of humerus; and, Group IX under DC 5309 pertaining to the forearm muscles, and intrinsic muscles of hand.  There is a note with DC 5309 that states the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  As a result, these muscles are rated on limitation of motion with a minimum of 10 percent.  

DC's 5206 and 5207 provide for a 50 percent evaluation where flexion of the major forearm is limited to 45 degrees of motion, or extension is limited to 110 degrees.  Flexion of the major forearm limited to 55 degrees or extension limited to 100 degrees warrants a 40 percent evaluation.  A 30 percent evaluation is warranted where flexion of the major forearm is limited to 70 degrees or extension is limited to 90 degrees.  Flexion of the major forearm limited to 90 degrees or extension limited to 75 degrees warrants a 20 percent evaluation.  Finally, a 10 percent evaluation is warranted where flexion of the major forearm is limited to 100 degrees or extension is limited to 60 or 45 degrees.  See 38 C.F.R. § 4.71a, DC's 5206-5207. 

DC 5208 assigns a 20 percent evaluation where the major or minor forearm has flexion limited to 100 degrees and extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5208. 

DC 5215 addresses limitation of motion of the wrist which provides for a maximum 10 percent rating.  

In this case, the medical evidence of record clearly reflects that the Veteran is right-handed.  Thus, the rating for his right forearm is based on the criteria for evaluating disabilities of the major (dominant) extremity.

The Veteran's disability is rated 10 percent disabling - moderately disabling - pursuant to Diagnostic Code 5307, Group VII, pertaining to muscles arising from internal condyle of humerus.  Group IX, Diagnostic Code 5309, pertaining to intrinsic muscles of hand is also for consideration.  The examination reports also reference Group I, Diagnostic Code 5301, pertaining to extrinsic muscles of shoulder girdle and Group III, Diagnostic Code 5303, pertaining to intrinsic muscles of shoulder girdle; however, entitlement to service connection for arthritis, right upper extremity is addressed in the Remand below, and should service connection be established would address such symptomatology.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994),

The Board has determined that a disability rating in excess of 10 percent is not warranted based on the criteria for muscle injuries and the Veteran's disability is appropriately rated as moderate.  

As detailed, the January 1999 VA examination report reflects that the right forearm scar seemed to involve flexor ligaments and tendons which were tender but had no inflammation.  On physical examination of the joints (shoulders, elbows, wrists), there was not heat, redness, effusion, swelling, drainage, or instability.  There was no evidence of muscle herniation.  There was no evidence of bone, joint, or nerve damage.  The muscles involved were the extrinsic muscles of the shoulder and intrinsic muscles, flexors of the elbow and extensors.  The strength of the muscle groups was estimated to be 4.  This meant the muscle groups could move the joint independently, but were limited by pain and weakness.  The November 2006 VA examination report reflects that the muscle groups involved were shoulder extrinsic muscles and elbow extensor muscles.  There was no muscle wound present.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  For muscle group I and VI, strength was graded at 4 out of 5.  He has muscle weakness and drops object but there was no muscle herniation.  The muscle injury does not involve any tendon, bone, joint or nerve damage.  The examiner noted that there was subjective pain and loss of strength, and objective radiographic findings and weakness on physical examination.  The April 2010 VA examination report reflects that no muscles were destroyed or injured by the shell fragment wounds.  The examiner noted that the muscle group penetrated was the right forearm dorsum, but there were no adhesions or tendon damage.  There was no bone, joint, or nerve damage.  Muscle strength was 5; there was no muscle herniation; and, muscle contractions were palpable.  The examiner commented that the Veteran has pain associated with the right forearm scar, but examination and x-rays did not show an ongoing problem consistent with the Veteran's level of complaint.  The examiner commented that there was no muscle atrophy, and that right forearm muscles have normal movement with no erythema or induration.  

The Board finds that the Veteran's disability cannot be described as moderately severe as the objective evidence does not show a deep penetrating wound nor prolonged infection.  There were no entrance and exit scars through any muscle groups, no loss of deep fascia, nor impacted strength and endurance.  The objective findings comport with a finding of a lowered threshold of fatigue, thus a moderate disability of the muscles.

The Board notes that a disability rating in excess of 10 percent is not warranted per DC's 5206-5208, as it is not shown that flexion is limited to 90 degrees or extension is limited to 75 degrees.  As detailed, the November 2006 VA examination report reflects normal range of motion of the elbows.  Also, range of motion of the wrists was normal.  Ankylosis is not demonstrated.  The Board has considered other DCs, but no further increase is warranted.  

The Board is cognizant of the Court decision in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), which held that a separate evaluation could be assigned for symptomatic, residual scarring without violating the pyramid rule of 38 C.F.R. 4.14.  As will be discussed below, a separate compensable evaluation is already in effect for right forearm scar due to residuals of shell fragment wound.  Further, no neurological complications have been detected as a result of the shell fragment wounds to the right forearm.  The January 1999 VA examination report reflects that a neurological examination of the upper extremities was normal.  The November 2006 and April 2010 VA examination reports reflect no nerve damage.  The Board again notes that the Veteran's claim of service connection for arthritis, right upper extremity, is also in appellate status.

In conjunction with each increased rating claim for the Veteran's service-connected shell fragment wound residuals, the Board has considered whether the Veteran is entitled to additional staged ratings.  Hart, 21 Vet. App. 505.  No additional staged ratings are warranted by the evidence in the file.  The Board has also considered step one under Thun v. Peake, 22 Vet. App. 111 (2008), and finds the schedular rating to be adequate for the increased rating claim for the Veteran's service-connected shell fragment wound residuals, right forearm.  The evidence does not present an exceptional disability picture. 

Scar, right forearm

While the Veteran's appeal of the rating for his service-connected scars was pending, VA revised the regulations and rating schedule for the evaluation of skin disorders, effective August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) (codified at 38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes an effective date earlier than the effective date of the liberalizing . . . regulation," but the Board must, nonetheless, still adjudicate whether a claimant "would receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board has the duty to adjudicate the Veteran's claims under the old regulation for any period prior to the effective date of the new diagnostic codes, as well as under the new diagnostic code for the period beginning on the effective date of the new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  Inasmuch as the Veteran has been provided with both the old and the revised regulations, and the RO has rated the disability under both regulations, the Board may proceed in making a determination.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

The Board notes that the RO rated the Veteran's scar to the right forearm under Diagnostic Code 7804 pertaining to scars, superficial, painful on examination.

The old criteria under Diagnostic Code 7804 assigns a 10 percent rating for scars, superficial, tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Other scars were rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The new criteria are substantially the same.  Under the amended version of Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  (A superficial scar is one not associated with underlying soft tissue damage).  Diagnostic Code 7805 has not changed, providing that scars may be rated on limitation of function of the affected part.

Pursuant to Diagnostic Code 7801, scars, other than the head, face, or neck, that were deep or that caused limited motion, a 10 percent rating is warranted for area or areas exceeding 6 square inches (39 sq. cm.), and a 20 percent rating is warranted for area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

The criteria for evaluating disabilities of the skin were revised again, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim was in August 1998.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008 are in effect.

Upon review of the entire evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for scar, right forearm.  The Veteran is currently receiving a 10 percent evaluation (the highest percentage available) under Diagnostic Code 7804, which pertains to superficial scars that are painful on examination.  

A 20 percent rating is not warranted per Diagnostic Code 7801 as the area does not exceed 12 square inches(77 sq. cm.).  A January 2002 VA examination report reflects a scar 2 x .5 centimeters on the right medial forearm.  A November 2006 VA examination report reflects a right forearm round scar with diameter of 1 centimeter.  The April 2010 VA examination report reflects that the scar is 1 inch long by 1 inch wide.  

The Board has considered the application of alternative diagnostic criteria; however, any other diagnostic criteria would not provide a higher rating or are inapplicable to the scar, right forearm.  As detailed hereinabove, the Veteran is already in receipt of a separate rating for the right forearm, pursuant to Diagnostic Code 5307.  Thus, a rating pursuant to Diagnostic Code 7805 (rate on limitation of affected part) does not apply.  

As the preponderance of the evidence is against the claim for increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b).

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected scar of the right forearm is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Left upper extremity

As detailed, the Veteran's scar of the left upper extremity is rated noncompensably disabling prior to January 8, 2002, and his arthritis of the AC and glenohumeral joints is rated 10 percent disabling from January 8, 2002.  

The Board notes that the RO rated the Veteran's scar to the left upper extremity noncompensable under "old" Diagnostic Code 7805, which instructs to rate based on limitation of motion of the affected extremity.  

The January 1999 VA examination report reflects a round 1 centimeter diameter scar on the posterior aspect of the left upper arm; multiple scars measuring 2 centimeters in diameter on the anterior aspect of the left shoulder joint; and, a small about .5 centimeter in diameter on the anterior aspect of the left arm.  While there are findings related to the right forearm, the only findings pertaining to the left upper arm were related to the scars.  But there was no keloid formation, no tenderness, and no adherence.  There was also no elevation or depression.  Thus, although his scars on the left upper extremity were visible, there were essentially no objective manifestations to warrant a compensable rating.  Likewise, there were no objective findings of bone or muscle involvement to warrant a compensable rating based on limitation of motion of the joints.  

From January 8, 2002, which corresponds to the date of a VA examination report, his disability is rated 10 percent disabling pursuant to Diagnostic Code 5301, corresponding to Group I, extrinsic muscles of shoulder girdle.  At the examination, the Veteran had multiple subjective complaints pertaining to the left upper extremity, to include complaints of tingling and numbness associated, with loss of grip and strength.  Despite the Veteran's subjective complaints, there were very few objective findings pertaining to the left upper extremity other than minimal degenerative changes of the left AC joint.  There was no evidence of muscle involvement, muscle herniation, or damage to tendons, bones, joints, or nerves.  Left forearm x-rays were negative for foreign body or abnormal tissue calcifications.  Left elbow x-ray was negative.  The November 2006 VA examination report reflects no findings of muscle injury or joint dysfunction; however, muscle weakness was noted for muscle groups I and IV, rated a 4 out of 5.  X-ray examination showed degenerative arthritic changes, with mild degenerative joint disease of the left AC and glenohumeral joints and small pieces of shrapnel.  The examiner noted subjective pain in the left shoulder and objective radiographic finding and weakness.  The April 2010 VA examiner noted that no muscles were destroyed or injured by the shell fragment wounds.  Degenerative joint disease and limited range of motion of the shoulder was noted, but there was no muscle damage or muscle atrophy.  

The Board finds that the Veteran's disability cannot be described as moderately severe as the objective evidence does not show a deep penetrating wound nor prolonged infection.  There were no entrance and exit scars through any muscle groups, no loss of deep fascia, nor impacted strength and endurance.  The objective findings comport with a finding of a lowered threshold of fatigue, thus a moderate disability of the muscles.

Disabilities of the shoulder and arm are evaluated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Codes 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Normal range of motion of the shoulder is as follows:  forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint.  

Where arm limitation of motion is limited to 25 degrees from the side, a 30 percent evaluation is assigned for the minor side, under Diagnostic Code 5201.  Limitation of motion midway between the side and shoulder level contemplates a 20 percent evaluation for the minor side, and limitation of motion at shoulder level contemplates a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus, a 20 percent rating is granted when there is malunion, with moderate deformity, for the minor arm; a 20 percent rating is warranted when there is marked deformity of the minor arm.  Also under Diagnostic Code 5202, for recurrent dislocations of the minor arm at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 20 percent rating is granted when there are frequent episodes and guarding of all arm movements for the minor arm.  A 40 percent rating is granted for fibrous union of the minor arm; a 50 percent rating is warranted for nonunion (false flail joint) of the minor arm and a 70 percent rating is warranted for loss of head of (flail shoulder) for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in the minor arm, a 10 percent rating is granted for malunion or nonunion without loose movement and a 20 percent rating is granted for nonunion with loose movement or for dislocation.

In consideration of the applicable rating criteria of the shoulder, the Board finds that the objective medical evidence does not support a disability rating in excess of 10 percent for left shoulder disability.  A 20 percent disability rating is not warranted for a minor extremity pursuant to Diagnostic Code 5201, as the objective evidence does not show limitation of motion at shoulder level.  Even in consideration of the Veteran's pain, such objective findings do not reflect limitation of motion at shoulder level.  In light of the clinical observations, the Board finds that the Veteran's left shoulder disability, a minor extremity, manifests no higher than a 10 percent rating under the provisions of 38 C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic Code 5203).  

The Board has given consideration as to whether a separate compensable rating is warranted for his left upper extremity scars from January 8, 2002.  The January 2002 VA examination report reflects that there was 5 x 2 centimeters scar on the left forearm, and a .5 centimeter scar on the left distal forearm consistent with entry wounds.  The examiner commented that the scar of the left forearm measuring 5 x 2 centimeters was not complicated.  The scars were consistent with entry wounds.  On further examination, there appeared to be no sensitivity, tenderness, or keloid formation.  There was no evidence of muscle involvement or muscle herniation.  There was no evidence of tendon, bone, joint, or nerve damage.  The November 2006 VA examination report reflects a small wound on the left forearm, .5 x 2 centimeters and a left shoulder round scar measuring 1 centimeter in diameter.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  The April 2010 VA examiner specifically noted the Veteran's report that the left deltoid scars do not affect him, just the joint movements.  The left deltoid scar is not painful or itching, and it is superficial and not adherent to underlying tissue.  The examiner commented that the left deltoid scar was not visible on examination, and diagnosed left deltoid superficial scar caused by grenade fragment, removed, healed, without sequelae or residual scar.  There was no visible wound and no current inflammation or induration.  

In light of these objective findings and the lack of subjective complaints from the Veteran pertaining to his left upper extremity scars, the Board finds that a compensable rating for left upper extremity scar from January 8, 2002, is not warranted.

The Board finds that the noncompensable rating in effect prior to January 8, 2002, and the 10 percent disability rating in effect from January 8, 2002, for left upper extremity disability compensates him for his left upper extremity symptomatology.  

In conjunction with each increased rating claim for the Veteran's service-connected shell fragment wound residuals, the Board has considered whether the Veteran is entitled to additional staged ratings.  Hart, 21 Vet. App. 505.  No additional staged ratings are warranted by the evidence in the file.  The Board has also considered step one under Thun, and finds the schedular rating to be adequate for the increased rating claim for the Veteran's service-connected shell fragment wound residuals, left upper extremity.  The evidence does not present an exceptional disability picture. 

As the preponderance of the evidence is against the claim for increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for skin disability is denied.

Entitlement to service connection for progressive muscle atrophy of the upper extremities is denied.

Entitlement to a disability rating in excess of 10 percent for residuals, shell fragment wound, right forearm, is denied.

Entitlement to a disability rating in excess of 10 percent for scar, right forearm, is denied.

For the period prior to January 8, 2002, entitlement to a compensable disability rating for residuals, shell fragment wound, left upper extremity scars, is denied.

For the period from January 8, 2002, entitlement to a disability rating in excess of 10 percent for residuals, shell fragment wound, left upper extremity with scar and degenerative joint disease of the left acromioclavicular (AC) and glenohumeral joints is denied.



REMAND

The Veteran contends that he is suffering from arthritis of the right upper extremity due to his service-connected residuals, shell fragment wound, right forearm; and, residuals, shell fragment wound, left upper extremity.  

The Veteran suffered shell fragment wounds to the right forearm and left upper extremity in or about October 1965.

In August 1966, the Veteran had a motorcycle accident.  He suffered abrasions to his left hand, right hand, and right knee.  

A September 2007 VA x-ray report of the shoulders reflects a diagnosis of osteoarthritis of the joints bilaterally, right greater than left.

In April 2010, the Veteran underwent a VA examination.  The examiner noted review of the claims folder.  The Veteran reported the motorcycle accident, stating that he had lacerations of the dorsum of the right hand, right forearm, and left shoulder.  Nothing was broken.  He did not receive a military profile as it was the end of his tour of duty and he was released.  Upon physical examination, the examiner diagnosed bilateral shoulder degenerative joint disease and limited range of motion from a motorcycle accident that occurred during the Veteran's military service.  The examiner opined that his right upper extremity arthritis is less likely as not proximately due to or aggravated by service-connected residuals, shell fragment wounds, right forearm.  The examiner stated that the Veteran did not injure his right shoulder due to shell fragment wounds, but rather due to a motorcycle accident years later.

The examiner's opinion as to the etiology of the right shoulder arthritis is unclear and contradictory.  The examiner states that the Veteran's bilateral shoulder degenerative joint disease is due to an in-service motorcycle accident; however, the rationale for such opinion is unclear as the Veteran did not report a right shoulder injury at the time of the motorcycle accident and the service treatment records do not reflect treatment for a right shoulder injury.  Moreover, the examiner then opined that his right shoulder disability is not due to shell fragment wounds, but rather due to a motorcycle accident "years later."  This suggests that the examiner may be referring to a different motorcycle accident than the in-service motorcycle incident that occurred less than a year after he incurred shell fragment wounds.  Finally, the examiner opined that the Veteran did not injure his right shoulder due to shell fragment wounds.  The Veteran does not assert that he suffered shell fragment wounds in the right shoulder, he asserts that his right shoulder problems are due to the residuals of his shell fragment wounds to the right forearm and left extremity.  The examiner's rationale did not address this relationship.  For these reasons, the Board finds that Remand is necessary to obtain an addendum medical opinion regarding the etiology of the Veteran's right shoulder disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder and a copy of this Remand to the April 2010 VA examiner for an addendum to his report to resolve the following questions:

a)  Does the Veteran have a disability of the right upper extremity or a right shoulder disability that is at least as likely as not (a 50 percent or more probability) due to his period of service, to include the August 1966 motorcycle accident?

b)  Does the Veteran have a disability of the right upper extremity or a right shoulder disability that is proximately due to the Veteran's service-connected residuals of shell fragment wound of the right forearm and left upper extremity?

c) Does the Veteran have a disability of the right upper extremity or a right shoulder disability that has undergone a permanent, measurable increase in its severity due to the Veteran's service-connected residuals of shell fragment wound of the right forearm and left upper extremity, and if so, what is the baseline level of disability and the permanent, measurable degree of right extremity disability or right shoulder disability due to service-connected residuals of shell fragment wound of the right forearm and left upper extremity?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the April 2010 VA examiner is unavailable, please refer the case to another physician for the requested opinion, and another VA examination should be scheduled if deemed necessary for the physician to offer an opinion.  

2.  Upon completion of the above, readjudicate entitlement to service connection for arthritis, right upper extremity on a direct basis and pursuant to § 3.310.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


